 

Case 3:19-mj-00574-FKB Document 3*SEALED* Filed 05/31/19 Page 1 of 1

AO 442 (Rev LIL) Arrest Warrant /LY 4Q 49
UNITED STATES DISTRICT COURT

for the

Southern District of Mississippi

United States of America

V. ) J
) Case No, 3:19Mj 5714 ~ FKB
CHRISTOPHER GRIFFIN
)
)
Defendant
ARREST WARRANT RECLU USMS O48 T27UM"LS

lo: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) CHRISTOPHER GRIFFIN
who is accused of an offense or violation based on the following document filed with the court:

Indictment CT Superseding Indictment “1 Information J Superseding Information a Complaint
1 Probation Violation Petition [1 Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

Sex traffickinig of children by forece, fraud, or coercion in violation of 18 U.S.C. §§ 1591(a)(1) and 1591(a)(2).

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

Date: 5/31 /30/9 JUN 20 2019
» nem a

City and state: Gulfport, MS (/

 

   
  

 

 

 

   

Issuing Pificer’s signature

 

 

 

 

JOHN’C. GARGIULO, U.S. Magistrate Judge

Printed name and title

 

Return

 

This w Pe was received On (dure) Jn UA £7 . and the person was arrested on dare) 1D Ow is
al feitv and state) De ayrond % :

Date: JQ. Son _!9 "Raeat

 

Liga les are Cans wr.

Printed name a

 

 
